Title: To James Madison from Nathaniel Gorham, 20 April 1789
From: Gorham, Nathaniel
To: Madison, James


My Dear Sir
Boston April 20 1789
I must beg you to excuse my freedoms: it is with a good intention that I am led to mention that the idea of 6 Cents pr Gallon on Mollasses excites a considerable degree of uneasiness here—not that any objcect [sic] to that duty on what is consumed in the Country—but only as it will injure the distillery & consequently the Fishery. The answer that a suitable draw back upon Rum will be allowed—they say does not obviate their objections because the Distiling business is now become so poor that it is by making every possible saving that they are enabled to carry it on—and by the proposed duty the manufacturer of Rum must increas[e] his capital one third part to do the same business that he now does. In addition they say that the French are doing all they possibly can to encourage the distiling business in the West Indies and are now actually making exertions to get Americans acquainted with the business to go to that Country.
I have one or two other reasons which have some weight in my mind which are these—mollases in our Country is used principally by the Country people & the poorer sort of People in the Towns; they will attend to the duties laid on the several articles and when they find that Mollasses paid a duty so much heavier in proportion to its value, than Wine they will be apt to cry out and raise a popular clamour against it. If this should be the case it will very much encourage and assist the importer in the runing this article—which from the great number of Harbours in this qua[r]ter it will be dificult to prevent—& the saving six hundred dollars duty upon 100 hhs. of Mollasses may be an object worth the risque—when half that sum might not be an inducement so that I realy beleive more money would be collected on this article at 3 Cents ⅌ Gallon than at six. I can easily se[e] the great dificulties you will meet with in adjusting the system so as to give tolerable satisfaction.
I think myself not very Local—and I am sure you are not Local in your veiws—it is therefore that I presume to write to a Gentm not belonging to my own State on the question. If it will not take too much of your time I would mention one or two ideas of a more general nature. I think you must have one Reciever in each State—and as it will be next to impossible for you to determine how many subs will be necessary—that this Point must be left to the descretion of the Principal—he being accountable for his Deputies—that the allowance to the Receiver should be a commission rather than a Salary—because by the first mode you make his interest & that of the public the same. New York & Philadelphia may be conducted for a less commission than any other State—because all the imports for those States are brought to the Capital. I apprehend that besides the Receiver there must be a Naval Officer who should be with his Offices to watch the Vessells so that no goods be Landed—but such as are certified to the Naval Officer by the Recvr—for unless this is the case there will be but little check—the Recvr. in the large States will have full employment in recving the duties & keeping his accounts—the operation of the business would then be something in this way. The Master or owner would apply at the Recrs Office & (I presume under oath) enter his Cargo as contained in various packages—the Recvr would then certify to the Naval Officer that such an entry had been made & that he was satisfied for the duties upon the goods contained in certain packages as described in the certifica[te]. The Naval Office should then attend to the unloading the Vessell. The Naval Officer to be paid by fees as provided in the Law.
I have run into greater length than I at first intended—beg you to excuse & to beleive me your Friend & very Hume Servt
Nath Gorham
